DETAILED ACTION
The Amendment filed August 22, 2022, has been entered and fully considered. Claims 1-3, 5-7, 9, 11-13, 15, 20, 23-29, 32, 34 are pending in this application. Claims 1 and 28 have been amended. Claims 18 and 19 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 20, 23-29, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yon et al., (hereinafter 'Yon', U.S. PGPub. No. 2004/0267339) in view of Callister et al., (hereinafter ‘Callister’, U.S. PGPub. No. 2014/0058484) .
Regarding claim 1, Yon discloses (Figs. 1-8 and 30-35) a system for warming or cooling a subject to a target temperature, said system comprising: a heat exchanger (catheter heat transfer tip assembly 800, heat transfer tip 804 in Fig. 33 and heat exchanger 580 in Fig. 30) configured to exchange heat with the subject's flowing blood at a heat exchange location (abstract; [0055]-[0058]; [0194]; [0224]); a temperature sensor (thermocouple or thermistor assembly 816) configured to sense a temperature of blood of the subject at a temperature sensing location within a vasculature of the subject ([0194]; [0205], “At this equilibrium, the temperature sensor on the HTE would be measuring the temperature of the blood”); and a controller (see [0189]-[0190] for PID controller) which comprises memory and a processor (see [0194] for predictive algorithm which allows computation of a useful control temperature; it is noted, in order to store the algorithm with a control temperature and perform the desired computations, it naturally follows that the controller comprises memory and a processor), the controller being configured to: induce a plurality of periods of reduced heat exchange between the heat exchanger and the subject's flowing blood ([0194]; [0205]); receive data representing sensed blood temperature that is sensed during at least one of the plurality of reduced heat exchange periods ([0203]-[0212]); revise, based on the data representing sensed blood temperature that is sensed during at least one of the plurality of periods of reduced heat exchange, a calibration value in a formula for an estimate of a temperature at a target location in the subject (see [0205], temperature measurement of blood may be used to correct the estimate for future blood temperature predictions and is used to recalibrate the algorithm, thereby meeting the limitation of a calibration value), wherein revising the calibration value changes a relationship between the sensed blood temperature and the estimate of the temperature at the target location in the subject (see [0194] for predictive algorithm using control temperature; see [0203]-[0220] especially [0205] for control temperature or temperature of the blood when coolant flow is stopped; as broadly claimed, the ‘calibration value’ is used by the predictive algorithm as the control temperature and necessarily changes a relationship between the sensed blood temperature and the estimate of the temperature at the target location in the subject); and provide, based on the revised formula, an estimate of the temperature at the target location in the subject (see [0194] for predictive algorithm allows computation of a useful control temperature and predictive measurement of patient core temperature; [0199]; [0205]; [0213]). 
Yon is silent regarding a target location in the subject that is different from the temperature sensing location.
However, in the same field of endeavor, Callister teaches a similar system (Fig. 2) for warming or cooling a subject to a target temperature comprising a heat exchanger (heat exchange catheter 52, heat exchanger 76) configured to exchange heat with the subject's flowing blood at a heat exchange location (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood) and a temperature sensor (sensor 80) configured to sense a temperature of blood of the subject at a temperature sensing location within a vasculature of the subject ([0070]). Callister teaches the sensor (80) “may be positioned on the balloon or catheter outer surface in direct contact with the blood stream” ([0070]) or “[a]lternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient” ([0070]). Further, “the temperature sensor may be integrated into the catheter itself, either formed or mounted within the catheter casing… may be a separate component that is removably mounted to the catheter… may be located at the very distal end of the catheter, or a sensor or sensors may be mounted at a selected location or locations along the length of the catheter that is inserted within the lumen of the blood vessel” ([0071]). It is well known in the art (as can be seen in Callister) to provide temperature sensors in a variety of different locations in order to sense a temperature of the subject’s blood relative to the heat exchanger. Callister therefore teaches multiple temperature sensing location (i.e. at location of the sensor) different from the target location (i.e. at the heat exchanger). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Yon to provide a target location in the subject that is different from the temperature sensing location, as taught by Callister in order to sense a temperature of the subject’s blood relative to the heat exchanger, thereby providing valuable feedback for control. Further, it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.
Regarding claim 2, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yon further discloses (Figs. 1-8 and 30-35) wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause at least one of the reduced heat exchange periods to occur based on the estimate of the temperature at the target location ([0203]-[0220] especially [0205]; also see [0220], as temperature nears the set point, sampling may be more frequent).
Regarding claim 3, Yon in view of Callister teach all of the limitations of the system according to claim 2. Yon discloses (Figs. 1-8 and 30-35) wherein the controller (see [0189]-[0190] for PID controller) causes at least one of the reduced heat exchange periods to occur based on occurrence of an event selected from: predetermined change in the estimate of temperature at the target location; the estimate of temperature at the target location coming within a predetermined range of the target temperature ([0203]-[0220] especially [0205]; also see [0220], as temperature nears the set point, sampling may be more frequent).
Regarding claim 5, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yon discloses (Figs. 1-8 and 30-35) wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause at least one of the reduced heat exchange periods to occur based on elapsed time and to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location ([0203]-[0220] especially [0205]; also see [0219] for set intervals of time and [0220], as temperature nears the set point, sampling may be more frequent).
Regarding claim 6, Yon in view of Callister teach all of the limitations of the system according to claim 5. Yon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause: at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) ([0203]-[0220] especially [0205]; also see [0219] for set intervals of time); and, thereafter, at least one estimated temperature-based reduced heat exchange period to occur based on the estimate of temperature at the target location ([0203]-[0220] especially [0205]; see [0219] for set intervals of time and see [0220], as temperature nears the set point, sampling may be more frequent; as broadly claimed, the controller initially stops the pump to check the temperature based on an elapsed time and as the temperature nears the set point, the pump is stopped based on temperature).
Regarding claim 7, Yon in view of Callister teach all of the limitations of the system according to claim 6. Yon (Figs. 1-8 and 30-35) further discloses wherein said at least one estimated temperature-based reduced heat exchange period is caused to occur based on occurrence of an event selected from: predetermined magnitude of change in the estimate of temperature at the target location; the estimate of temperature at the target location coming within X degrees of the target temperature ([0203]-[0220] especially [0205]; see [0220], as temperature nears the set point, sampling may be more frequent); and the estimate of temperature at the target location becomes equal to the target temperature ([0220]).
Regarding claim 9, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yon (Figs. 1-8 and 30-35) further discloses wherein the controller further comprises a user interface by which a user may input the target temperature ([0199], “By knowing the starting patient temperature (e.g., the clinician could enter a value corresponding to the patient temperature via an IR ear thermometer) and programming in a desired patient temperature, the device could controllably cool or heat the patient”).
Regarding claim 20, Yon in view of Callister teach all of the limitations of the system according to claim 1. Therefore, Yon in view of Callister teach a system capable of meeting these limitations, wherein the target location is within a left ventricle of a heart or central venous location of the subject, the heat exchange location is within an inferior vena cava or superior vena cava of the subject, and the temperature sensing location is in the vasculature of the subject either downstream or upstream of the heat exchange location. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 23, Yon in view of Callister teach all of the limitations of the system according to claim 1. Therefore, Yon in view of Callister teach a system capable of meeting these limitations, wherein both the heat exchange location and, the temperature sensing location are in an inferior vena cava of the subject and the target location is in a right atrium or left ventricle of the subject. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 24, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yoon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) adjusts a heat exchange power of the heat exchanger ([0189]-[0190], [0197], see [0199] for device could controllably cool or heat the patient). 
Regarding claim 25, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yoon (Figs. 1-8 and 30-35) further discloses wherein the heat exchanger (catheter heat transfer tip assembly 800, heat transfer tip 804 in Fig. 33 and heat exchanger 580 in Fig. 30) is configured for circulation of a heat exchange fluid therethrough (supply lumen 808, return lumen 810) and wherein the system further comprises a pump (pump 576 in Fig. 30) which pumps heat exchange fluid through the heat exchanger (heat exchanger 580, supply lumen port 570, return lumen port 572 coupled to respective supply lines 586, return lines 588 of the circulation set 550) and wherein the controller causes the reduced heat exchange periods to occur by stopping or slowing the pump (see [0203]-[0220] especially [0205]).
Regarding claim 26, Yon in view of Callister teach all of the limitations of the system according to claim 1. Yoon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programed to use said received data to provide a running estimate of temperature at the target location in the subject ([0194]; [0203]-[0210]; [0220], the predictive algorithm is continually recalibrated to provide an estimate of the temperature at the target location). 
Regarding claim 27, Yon in view of Callister teach all of the limitations of the system according to claim 26. Yoon (Figs. 1-8 and 30-35) further discloses wherein the running estimate of temperature at the target location is calculated continuously ([0194]; [0203]-[0210]; [0220], the predictive algorithm is continually recalibrated to provide an estimate of the temperature at the target location). 
Regarding claim 28, Yoon (Figs. 1-8 and 30-35) discloses a system for warming or cooling a subject to a target temperature, the system comprising: a heat exchange catheter (catheter heat transfer tip assembly 800, heat transfer tip 804 in Fig. 33) having a heat exchanger (heat exchanger 580 in Fig. 30) through which a heat exchange fluid circulates ([0187], see Fig. 33 for fluid supply lumen 808 and return lumen 810), said heat exchange catheter (800) being insertable into a vasculature of a subject such that the heat exchanger exchanges heat with blood flowing through a vasculature of the subject at a heat exchange location (abstract; [0055]-[0058]; [0194]; [0224]); a temperature sensor (thermocouple or thermistor assembly 816) configured to sense a temperature of the blood at a temperature sensing location within the vasculature ([0194]; [0205], “At this equilibrium, the temperature sensor on the HTE would be measuring the temperature of the blood”); and a controller (see [0189]-[0190] for PID controller) which comprises memory and a processor (see [0194] for predictive algorithm which allows computation of a useful control temperature; it is noted, in order to store the algorithm with a control temperature and perform the desired computations, it naturally follows that the controller comprises memory and a processor); wherein: the controller is programmed to alter a temperature and/or a flow rate of the heat exchange fluid so as to induce a plurality of periods of reduced heat exchange between the heat exchanger and the subject's flowing blood ([0194]; [0205]; [0211], pump is set to “off”; [0220], pump is turned off for sampling); the controller receives data representing sensed blood temperature that is sensed during at least one of the plurality of reduced heat exchange periods ([0203]-[0212]); and the controller revises, based on the data representing sensed blood temperature that is sensed during at least one of the plurality of periods of reduced heat exchange, a calibration value in a formula for estimating an estimate of a temperature at a target location in the subject (see [0205], temperature measurement of blood may be used to correct the estimate for future blood temperature predictions and is used to recalibrate the algorithm, thereby meeting the limitation of a calibration value), wherein revising the calibration value changes a relationship between the sensed blood temperature and the estimate of the temperature at the target location in the subject (see [0194] for predictive algorithm using control temperature; see [0203]-[0220] especially [0205] for control temperature or temperature of the blood when coolant flow is stopped; as broadly claimed, the ‘calibration value’ is used by the predictive algorithm as the control temperature and necessarily changes a relationship between the sensed blood temperature and the estimate of the temperature at the target location in the subject); and the controller is programed to provide, based on the revised formula, an estimate of the temperature at the target location in the subject (see [0194] for predictive algorithm allows computation of a useful control temperature and predictive measurement of patient core temperature; [0199]; [0205]; [0213]). 
Yon is silent regarding a target location in the subject that is different from the temperature sensing location.
However, in the same field of endeavor, Callister teaches a similar system (Fig. 2) for warming or cooling a subject to a target temperature comprising a heat exchanger (heat exchange catheter 52, heat exchanger 76) configured to exchange heat with the subject's flowing blood at a heat exchange location (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood) and a temperature sensor (sensor 80) configured to sense a temperature of blood of the subject at a temperature sensing location within a vasculature of the subject ([0070]). Callister teaches the sensor (80) “may be positioned on the balloon or catheter outer surface in direct contact with the blood stream” ([0070]) or “[a]lternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient” ([0070]). Further, “the temperature sensor may be integrated into the catheter itself, either formed or mounted within the catheter casing… may be a separate component that is removably mounted to the catheter… may be located at the very distal end of the catheter, or a sensor or sensors may be mounted at a selected location or locations along the length of the catheter that is inserted within the lumen of the blood vessel” ([0071]). It is well known in the art (as can be seen in Callister) to provide temperature sensors in a variety of different locations in order to sense a temperature of the subject’s blood relative to the heat exchanger. Callister therefore teaches multiple temperature sensing location (i.e. at location of the sensor) different from the target location (i.e. at the heat exchanger). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Yon to provide a target location in the subject that is different from the temperature sensing location, as taught by Callister in order to sense a temperature of the subject’s blood relative to the heat exchanger, thereby providing valuable feedback for control. Further, it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.
Regarding claim 29, Yon in view of Callister teach all of the limitations of the system according to claim 28. Yoon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location ([0203]-[0220] especially [0205]; also see [0219] for set intervals of time and [0220], as temperature nears the set point, sampling may be more frequent).
Regarding claim 32, Yon in view of Callister teach all of the limitations of the system according to claim 28. Yoon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programed to cause at least one of the reduced heat exchange periods to occur based on elapsed time and to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location ([0203]-[0220] especially [0205]; also see [0219] for set intervals of time and [0220], as temperature nears the set point, sampling may be more frequent).
Regarding claim 34, Yon in view of Callister teach all of the limitations of the system according to claim 28. Yoon (Figs. 1-8 and 30-35) further discloses wherein the heat exchanger (catheter heat transfer tip assembly 800, heat transfer tip 804 in Fig. 33 and heat exchanger 580 in Fig. 30) is configured for circulation of the heat exchange fluid therethrough (supply lumen 808, return lumen 810) and wherein the system further comprises a pump (pump 576 in Fig. 30) which pumps heat exchange fluid through the heat exchanger (heat exchanger 580, supply lumen port 570, return lumen port 572 coupled to respective supply lines 586, return lines 588 of the circulation set 550) and wherein the controller causes the reduced heat exchange periods to occur by stopping or slowing the pump (see [0203]-[0220] especially [0205]).
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yon in view of Callister as applies to claims 1-3, 5-7, 9, 20, 23-29, 32, and 34 above and further view of Dae et al., (hereinafter ‘Dae’, U.S. Pat. No. 7,510,569). 
Regarding claim 11, Yon in view of Callister teach all of the limitations regarding the system according to claim 1. Yon (Figs. 1-8 and 30-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause an estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location nears the final value ([0203]-[0220] especially [0205]; see [0220], as temperature nears the set point, sampling may be more frequent, i.e. temperature-based reduced heat exchange periods are more frequent; also see [0223], “Stopping the pump for 20 seconds, the sensor will be short about 0.7° C. of the final value”).
Yon is silent regarding wherein the controller is programmed to cause an estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature and at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) after completion of said estimated temperature-based reduced heat exchange period.
However, in the same field of endeavor, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Yon in view of Callister to include an estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature and at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) after completion of said estimated temperature-based reduced heat exchange period as taught by Dae in order to provide a more elegant type of control (col. 17, ll. 17-24), thereby increasing efficiency, accuracy and safety. 
Regarding claim 12, Yon in view of Callister teach all of the limitations regarding the system according to claim 1. Yon (Figs. 1-8 and 30-35) further discloses wherein one or more time based reduced heat exchange period(s) occurs at one more timed intervals after an estimated temperature-based reduced heat exchange period that occurred when an estimate of temperature at the target location became near to the target temperature  ([0203]-[0220] especially [0205]; see [0219]-[0220], as temperature nears the set point, sampling may be more frequent, i.e. temperature-based reduced heat exchange periods are more frequent; also see [0223], “Stopping the pump for 20 seconds, the sensor will be short about 0.7° C. of the final value”).
Yon is silent regarding one or more time based reduced heat exchange period(s) occurs at one more timed intervals after an estimated temperature-based reduced heat exchange period that occurred when an estimate of temperature at the target location became equal to the target temperature.
However, in the same field of endeavor, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Yon in view of Callister to include one or more time based reduced heat exchange period(s) occurs at one more timed intervals after an estimated temperature-based reduced heat exchange period that occurred when an estimate of temperature at the target location became equal to the target temperature as taught by Dae in order to provide a more elegant type of control (col. 17, ll. 17-24), thereby increasing efficiency, accuracy and safety. 
Regarding claim 13, Yon in view of Callister teach all of the limitations of the system according to claim 3. Yon  (Figs. 1-8 and 31-35) further discloses wherein the controller (see [0189]-[0190] for PID controller) is programmed to cause: at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) ([0203]-[0220] especially [0205]; see [0219] for set intervals of time); at least one estimated temperature-based reduced heat exchange period to occur based on difference(s) between the estimate of temperature at the target location and the target temperature (see [0220], as temperature nears the set point, sampling may be more frequent). Yon further discloses at least one estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes near to the target temperature ([0203]-[0220] especially [0205]; see [0219]-[0220], as temperature nears the set point, sampling may be more frequent, i.e. temperature-based reduced heat exchange periods are more frequent; also see [0223], “Stopping the pump for 20 seconds, the sensor will be short about 0.7° C. of the final value”).
Although Yon discloses at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) and the estimated temperature-based reduced heat exchange period that occurred when the estimate of temperature at the target location became near to the target temperature (see citations above), Yon fails to disclose the controller is programmed to cause at least one estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature; and, at least one time-based reduced heat exchange period to occur after the estimated temperature-based reduced heat exchange period.
However, in the same field of endeavor, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Yon in view of Callister to include at least one estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature; and, at least one time-based reduced heat exchange period to occur after the estimated temperature-based reduced heat exchange period as taught by Dae in order to provide a more elegant type of control (col. 17, ll. 17-24), thereby increasing efficiency, accuracy and safety.
Regarding claim 15, Yon in view of Callister and Dae teach all of the limitations of the system according to claim 13. Yon further discloses wherein an estimated temperature-based reduced heat exchange period occurs when the estimate of temperature at the target location becomes within X degrees of the target temperature ([0203]-[0220] especially [0205]; see [0219]-[0220], as temperature nears the set point, sampling may be more frequent, i.e. temperature-based reduced heat exchange periods are more frequent; also see [0223], “Stopping the pump for 20 seconds, the sensor will be short about 0.7° C. of the final value”). As broadly claimed, any temperature meets the limitation of X temperature as required by the claim.
Regarding claim 16, Yon in view of Callister and Dae teach all of the limitations of the system according to claim 15, but are silent regarding wherein X= 1.5 degrees C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified X temperature as taught by Yon in view of Callister and Dae wherein X= 1.5 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 5-7, 9, 11-13, 15-16, 20, 23-29, 32 and 34 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Yon et al., (U.S. PGPub. No. 2004/0267339) in view of Callister et al., (U.S. PGPub. No. 2014/0058484) teach each and every limitation of the systems according to amended independent claims 1 and 28. 
Applicant has argued (page 12) that “Callister fails to cure the deficiencies of Yon with respect to independent claim 1 in that Callister does not disclose or suggest, inter alia, "an estimate of a temperature at a target location in the subject that is different from the temperature sensing location," as recited in independent claim 1.” This argument is not found persuasive. Callister cures the deficiencies of Yon by providing multiple temperature sensing locations, different than the target location where heat exchange occurs.  
Callister teaches the sensor “may be positioned on the balloon or catheter outer surface in direct contact with the blood stream” ([0070]) or “[a]lternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient” ([0070]). Further, “the temperature sensor may be integrated into the catheter itself, either formed or mounted within the catheter casing… may be a separate component that is removably mounted to the catheter… may be located at the very distal end of the catheter, or a sensor or sensors may be mounted at a selected location or locations along the length of the catheter that is inserted within the lumen of the blood vessel” ([0071]). Callister provides temperature sensors in a variety of different locations in order to sense a temperature of the subject’s blood relative to the heat exchanger. Callister therefore teaches multiple temperature sensing location (i.e. at location of the sensor) different from the target location (i.e. at the heat exchanger). 
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from a rejected independent claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794